
	
		III
		110th CONGRESS
		1st Session
		S. RES. 343
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mr. Biden (for himself,
			 Mr. Leahy, Ms.
			 Cantwell, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Ms. Mikulski, Mr. Durbin, Mr.
			 Sanders, Mr. Casey,
			 Mr. Lautenberg, Mr. Bayh, Mrs.
			 Boxer, Mr. Grassley,
			 Mr. Inhofe, Mr.
			 Johnson, Mr. Coleman, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 19, 2007, as
		  National Mammography Day.
	
	
		Whereas, according to the American Cancer Society, in
			 2007, 178,480 women will be diagnosed with invasive breast cancer and 40,460
			 women will die from that disease;
		Whereas it is estimated that about 2,000,000 women were
			 diagnosed with breast cancer in the 1990s, and that in nearly 500,000 of those
			 cases the cancer resulted in death;
		Whereas approximately 3,000,000 women in the United States
			 are living with breast cancer, about 2,300,000 have been diagnosed with the
			 disease, and an estimated 1,000,000 do not yet know they have the
			 disease;
		Whereas African-American women suffer a 36 percent greater
			 mortality rate from breast cancer than White women and more than a 100 percent
			 greater mortality rate from breast cancer than women from Hispanic, Asian, and
			 American Indian populations;
		Whereas the risk of breast cancer increases with age, with
			 a woman at age 70 having twice as much of a chance of developing the disease as
			 a woman at age 50;
		Whereas at least 90 percent of the women who get breast
			 cancer have no family history of the disease;
		Whereas mammograms, when operated professionally at a
			 certified facility, can provide safe screening and early detection of breast
			 cancer in many women;
		Whereas mammography is an excellent method for early
			 detection of localized breast cancer, which has a 5-year survival rate of 98
			 percent;
		Whereas the National Cancer Institute and the American
			 Cancer Society continue to recommend periodic mammograms; and
		Whereas the National Breast Cancer Coalition recommends
			 that each woman and her health care provider make an individual decision about
			 mammography: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 19, 2007, as National Mammography Day; and
			(2)encourages the
			 people of the United States to observe the day with appropriate programs and
			 activities.
			
